Order entered February 1, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-01177-CR
                                   No. 05-17-01178-CR

                     RAYMON STEFFANI LAWRENCE, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                    Trial Court Cause Nos. F16-20873-U, F17-00600-U

                                        ORDER
       Based on the Court’s opinion of this date, we GRANT the July 3, 2018 motion of

Lawrence C. Mitchell for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Lawrence C. Mitchell as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Raymon Steffani Lawrence, TDCJ No. 02164511, Clemens Unit, 11034 Highway 36, Brazoria,

Texas, 77442.

                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE